747 F.2d 498
Fed. Sec. L. Rep.  P 91,839FEDERAL DEPOSIT INSURANCE CORPORATION, in its CorporateCapacity, Appellant,v.NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC., Appellee.
No. 84-1352.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 10, 1984.Decided Nov. 13, 1984.

Appeal from the United States District Court for the Southern District of Iowa;  Harold D. Vietor, Judge.
Bennett A. Webster, argued, Frank W. Davis, Jr., Des Moines, Iowa, for appellant.
Andrew McR. Barnes, Washington, D.C., argued, Stephen M. Morain and Gale E. Juhl, Des Moines, Iowa, for appellee.
Before LAY, Chief Judge, and ROSS and McMILLIAN, Circuit Judges.
PER CURIAM.


1
The National Association of Securities Dealers, Inc.  (NASD) is a self-regulatory association created pursuant to the Maloney Act, 15 U.S.C. Sec. 78o-3 (1982), to regulate brokers and dealers of securities who are members of the association.  One of NASD's members, Lewellyn Company, converted almost $15 million of funds and securities of the now insolvent First National Bank of Humboldt, Iowa.  The Federal Deposit Insurance Corporation (FDIC), as receiver of the bank, alleged that the bank's loss of a portion of the converted funds was proximately caused by NASD's negligent admission and supervision of Lewellyn Company.


2
The district court1 dismissed FDIC's complaint against NASD on a FED.R.CIV.P. 12(b)(6) motion, finding that "a customer [First National Bank of Humboldt, Iowa] of a member [Lewellyn Company] of a national securities association [NASD] has no common law cause of action against the association for negligent admission or supervision of the member."   Federal Deposit Insurance Corporation v. National Association of Securities Dealers, Inc., 582 F. Supp. 72 at 75 (D.Iowa 1984).


3
We have carefully studied the record, including the district court's opinion and the briefs of the parties to this action.  We find no merit to petitioner's arguments, and accordingly affirm pursuant to Rule 14 of the Rules of this court on the basis of the district court's opinion.



1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa